DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,296,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.  Below is a comparison between present claim 1 and patented claim 1:

Present claim 1
Patented claim 1
 A display device including an active area and a non- active area, the non-active area having a bending area, the display device comprising: 
a substrate;
a thin-film transistor disposed on the substrate in the active area; 
a light-emitting element disposed on the substrate in the active area and electrically connected to the thin-film transistor; 
an encapsulation layer disposed on the light-emitting element; 
a touch sensor disposed on the encapsulation layer; 
a touch pad disposed in the non-active area; 
a first routing line disposed in the non-active area, the first routing line including a first portion disposed in an area between the active area and the bending area, and a second portion disposed in an area between the bending area and the touch pad;
a second routing line disposed in the bending area; and
an organic insulation layer disposed on the second routing line in the bending area, wherein the first portion of the first routing line and the second portion of the first routing line are separated from each other in the bending area, and 
wherein the first routing line electrically connects the touch sensor to the touch pad via the second routing line.
A display device including an active area and a non-active area, the non-active area having a bending area, the display device comprising: 
a substrate; 
a thin-film transistor disposed on the substrate in the active area; 
a light-emitting element disposed on the substrate in the active area and electrically connected to the thin-film transistor; 
an encapsulation layer disposed on the light-emitting element; 
a touch sensor disposed on the encapsulation layer; 
a touch pad disposed in the non-active area;
a first routing line disposed in the non-active area, the first routing line including a first portion disposed in an area between the active area and the bending area, and a second portion disposed in an area between the bending area and the touch pad;
a second routing line disposed in the bending area; and
an organic insulation layer disposed on the second routing line in the bending area, wherein the first portion of the first routing line and the second portion of the first routing line are separated from each other on an upper surface of the organic insulation layer in the bending area, and 
wherein the first routing line electrically connects the touch sensor to the touch pad via the second routing line.


	As can be seen above, the main difference between the claims is that the patented claim recites “wherein the first portion of the first routing line and the second portion of the first routing line are separated from each other on an upper surface of the organic insulation layer in the bending area” whereas the present claim recites “wherein the first portion of the first routing line and the second portion of the first routing line are separated from each other in the bending area.”  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1.  
	Claims 2-10 substantially correspond to claims 2-10 of the patent and are thus similarly rejected over claims 2-10 of U.S. Patent No. 11,296,157. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "the crack prevention layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (US 2019/0095007, cited in IDS dated 03/09/2022).
Regarding claim 1, Jeong discloses a display device (Figs 1-2B; [0068]-[0069], e.g., a display device) including an active area and a non- active area (e.g., a display area DA and a non-display area NDA, the non-active area having a bending area (e.g., a bending area BA), the display device comprising: 
a substrate ([0073], e.g., a substrate 100); 
a thin-film transistor disposed on the substrate in the active area (Fig. 6; [0073], e.g., a thin film transistor T2 is disposed on the substrate 100 in the active area);
a light-emitting element disposed on the substrate in the active area and electrically connected to the thin-film transistor (Fig. 6; [0100], e.g., an OLED 300 is disposed on the substrate and electrically connected to the thin-film transistor T2); 
an encapsulation layer disposed on the light-emitting element ([0075], e.g., the encapsulation layer 400 is disposed on the OLED 300);
a touch sensor disposed on the encapsulation layer ([0076], e.g., a touch sensor 700 is formed on the encapsulation layer 400); 
a touch pad disposed in the non-active area (Fig. 3; [0080], e.g., a touch pad 22 is formed in the non-display area NDA);
a first routing line disposed in the non-active area (Figs 3 and 6; [0083], e.g., a first routing line 213), the first routing line including a first portion disposed in an area between the active area and the bending area (e.g., 213i), and a second portion disposed in an area between the bending area and the touch pad (e.g., 213o); 
a second routing line disposed in the bending area ([0085], e.g., a second routing line 215 is disposed in the bending area BA); and 
an organic insulation layer disposed on the second routing line in the bending area ([0087], e.g., an organic insulation layer 160 is disposed on the second routing line 215), 
wherein the first portion of the first routing line and the second portion of the first routing line are separated from each other in the bending area (Fig. 6; [0085]-[0086], e.g., in the bending area, the first portion 213i and the second portion 213o are separated from each other), and 
wherein the first routing line electrically connects the touch sensor to the touch pad via the second routing line (Figs 3 and 6; [0083]-[0086], e.g., the outside wire 213o is connected the touch sensor to the touch pad 22 through the second routing line 215).

 Regarding claim 4, Jeong further discloses the display device according to claim 1, wherein the organic insulation layer contacts the second routing line in the bending area (Fig. 6; [0087], e.g., the organic insulation layer 160 contacts the second routing line 215 in the bending area BA).  

Regarding claim 6, Jeong further discloses the display device according to claim 1, wherein the organic insulation layer is formed of an organic material, the organic insulation material more elastic than an inorganic insulation material ([0146], e.g., the organic material layer 160 is more flexible than an inorganic material layer).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0095007, cited in IDS dated 03/09/2022) in view of Lee et al. (US 2018/0145125, cited in IDS dated 03/09/2022).  
Regarding claim 2, Jeong does not specifically disclose the display device according to claim 1, further comprising: a passivation layer disposed on a thin-film transistor and extending into the non-active area.
However, Lee discloses a display device (Figs 9 and 11; [0135], e.g., a display device) comprising: 
a passivation layer disposed on a thin-film transistor and extending into a non-active area (Fig. 9; [0106], [0126], e.g., the passivation layer PVX is disposed on the transistor T1, T6 and extending into the non-active area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the invention of Lee in the invention of Jeong for disposing a passivation layer disposed on a thin-film transistor and extending into a non-display area because the passivation layer can protect the thin film transistor layer T and wirings from moisture and oxygen.  

Regarding claim 3, Jeong in view of Lee further discloses the display device according to claim 2, wherein the encapsulation layer comprises at least one inorganic encapsulation layer (Jeong, Fig. 6 and [0121]. Lee, Fig. 9 and [0113], [0115], e.g., inorganic encapsulation layer 410, 430).  Jeong in view of Lee does not specifically disclose wherein the passivation layer has a smaller thickness than at least one inorganic encapsulation layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jeong in view of Lee for providing the passivation layer having a smaller thickness than an inorganic encapsulation layer so that the thickness of a flexible display panel can be reduced at a bending area and the bending stress generated in the bending area of the flexible display panel can be reduced.

Regarding claim 5, Jeong does not specifically disclose the display device according to claim 1, wherein the first portion of the first routing line is disposed on a first lateral surface of the organic insulation layer, and the second portion of the first routing line is disposed on a second lateral surface of the crack prevention layer.
However, Lee discloses a display device (Figs 9 and 11; [0135], e.g., a display device) comprising: 
a first routing line disposed in a non-active area ([0137], e.g., a first routing line 215 is disposed in a peripheral area PA, a bending area BA, and a second area 2A), the first routing line including a first portion disposed in an area between an active area and the bending area (e.g., a first portion 215a is disposed in the peripheral area PA), and a second portion disposed in an area between the bending area and a second area (e.g., a second portion 215b is disposed in an area 2A); 
a second routing line disposed in the bending area ([0137], e.g., a second routing line 213c is disposed in the bending area BA); and 
an organic insulation layer disposed on the second routing line in the bending area ([0131], e.g., an organic insulation layer PL1 is disposed on the second routing line 213c), 
wherein the first portion of the first routing line is disposed on a first lateral surface of the organic insulation layer, and the second portion of the first routing line is disposed on a second lateral surface of the crack prevention layer (Fig. 1; [0131], [0139], e.g., the first portion 215a is disposed on a first lateral surface of a crack prevention layer PL1 and the first portion 215b is disposed on a second lateral surface of a crack prevention layer PL1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Jeong for disposing a first portion and a second portion on a first lateral surface and a second lateral surface of a crack prevention layer in order to reduce the occurrence of a crack in a bending area (see [0131] and [0139] of Lee).  

Regarding claim 9, Jeong in view of Lee further discloses the display device according to claim 5, wherein the first portion of the first routing line overlaps a first area of the upper surface of the organic insulation layer, the second portion of the first routing line overlaps a third area of the upper surface of the organic insulation layer, and the first routing line does not overlap a second area of the upper surface of the organic insulation layer in the bending area (see Fig. 11 of Lee). 

Regarding claim 10, Jeong in view of Lee further discloses the display device according to claim 9, wherein the first area and the third area of the upper surface of the organic insulation layer is an edge portion of the upper surface of the organic insulation layer, and the second area of the upper surface of the organic insulation layer is a central portion of the upper surface of the organic insulation layer (see Fig. 11 of Lee). 

10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0095007) in view of OH et al. (US 2018/0061899, cited in IDS dated 03/09/2022).  
Regarding claim 7, Jeong further discloses the display device according to claim 1, wherein the touch sensor comprises (Fig. 2B; [0076], e.g., 710): a plurality of first touch electrodes arranged in a first direction on the encapsulation layer (e.g., first touch electrodes 710a); a plurality of second touch electrodes arranged in a second direction on the encapsulation layer (e.g., second touch electrodes 710b); a first bridge electrically connecting the first touch electrodes to each other; and a second bridge electrically connecting the second touch electrodes to each other and intersecting the first bridge (see Fig. 2B). 
Jeong does not specifically disclose wherein a touch insulation film is disposed between the first bridge and the second bridge.  
However, OH discloses a display device comprising: a touch sensor (Figs 3-4; [0077]) comprising: a plurality of first touch electrodes arranged in a first direction on an encapsulation layer ([0077], [0084]-[0085], e.g., first touch sensing electrodes 154e arranged in a first direction on encapsulation unit 140); a plurality of second touch electrodes arranged in a second direction on the encapsulation layer ([0081]-[0082], e.g., touch driving electrodes 152e arranged in a second direction); a first bridge electrically connecting the first touch electrodes to each other ([0084], e.g., first bridges 154b); and a second bridge electrically connecting the second touch electrodes to each other ([0083], e.g., second bridges 152b) and intersecting the first bridge with a touch insulation film interposed therebetween ([0080], [0087], e.g., a touch insulating film 168 interposed there between). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of OH in the invention of Jeong for providing a touch sensor having a touch insulation film between a first bridge and a second bridge in order to simplify the process and reduce the manufacturing costs (see [0137] of OH). 

Regarding claim 8, Jeong further discloses the display device according to claim 7, wherein the second routing line is formed of the same material as the second bridge (Fig. 6B; [0090], [0103]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623